            Case 2:19-cv-01236-MCE-CKD Document 1 Filed 07/03/19 Page 1 of 15



 1   MAYALL HURLEY P.C.
     ROBERT J. WASSERMAN (SBN: 258538)
 2   rwasserman@mayallaw.com
     WILLIAM J. GORHAM (SBN: 151773)
 3
     wgorham@mayallaw.com
 4   NICHOLAS J. SCARDIGLI (SBN: 249947)
     nscardigli@mayallaw.com
 5   VLADIMIR J. KOZINA (SBN: 284645)
     vjkozina@mayallaw.com
 6   2453 Grand Canal Boulevard
     Stockton, California 95207-8253
 7
     Telephone: (209) 477-3833
 8   Facsimile: (209) 473-4818

 9   Attorneys for Plaintiff LaCrisha Bilog and the Putative Class
10                                      UNITED STATES DISTRICT COURT
11
                                      EASTERN DISTRICT OF CALIFORNIA
12
     LACRISHA BILOG, an individual,                        Case No.:
13
             Plaintiff,                                    CLASS ACTION AND COLLECTIVE
14                                                         ACTION
15   vs.                                                   COMPLAINT FOR

16   PROGRESSIVE CASUALTY INSURANCE                        1. FAILURE TO PAY OVERTIME
     COMPANY, and DOES 1-100, inclusive,                   2. FAILURE TO PAY ALL WAGES DUE
17                                                            UPON CESSATION OF EMPLOYMENT
             Defendants.                                   3. FAILURE TO FURNISH ACCURATE
18                                                            ITEMIZED WAGE STATEMENTS
19                                                         4. VIOLATION OF BUSINESS AND
                                                              PROFESSIONS CODE SECTION 17200
20
                                                              JURY TRIAL DEMANDED
21

22
             Plaintiff LaCrisha Bilog brings this class and collective action against Progressive Casualty Ins.
23
     Co. and Does 1 through 100, for violations of the Fair Labor Standards Act, the California Labor Code,
24
     and the California Business and Professions Code.
25
     ///
26
     ///
27
     ///
28
     Class and Collective Action Complaint
     Page 1 of 15
            Case 2:19-cv-01236-MCE-CKD Document 1 Filed 07/03/19 Page 2 of 15



 1                                                    PARTIES
 2           1.       LaCrisha Bilog (“Ms. Bilog” or “Plaintiff”) is and at all times relevant herein was
 3   employed in Sacramento, California, and was an “employee” as defined by the Fair Labor Standards

 4   Act, the California Labor Code, and the applicable California Industrial Wage Commission (“IWC”)

 5   Order(s).

 6           2.       Progressive Casualty Insurance Company (“Progressive” or “Defendant”) is an Ohio
 7   corporation which, at all times relevant herein, was an “employer” as defined by the Fair Labor

 8   Standards Act, the California Labor Code, and the applicable California Industrial Wage Commission

 9   (“IWC”) Order(s).

10           3.       Progressive and Does 1-100 are collectively referred to as Defendants.
11           4.       Plaintiff is not aware of the true names and capacities of the Defendants sued herein as
12   Does 1 through 100, whether individual, corporate, associate, or otherwise and therefore sues such

13   Defendants by these fictitious names. Plaintiff will amend this Complaint to allege their true names and

14   capacities when ascertained. Plaintiff is informed and believes, and on that basis alleges, that each of

15   the fictitiously named Defendants is responsible in some manner for the occurrences herein alleged and

16   that Plaintiff’s injuries and damages herein alleged were legally caused by such Defendants. Unless

17   otherwise indicated, each Defendant was acting within the course and scope of said agency and/or

18   employment, with the knowledge and/or consent of said co-Defendant.
19           5.       Plaintiff is informed and believes and thereupon alleges that at all times mentioned
20   herein, each of the Defendants, including each Doe Defendant, was acting as the agent, servant,

21   employee, partner and/or joint venturer of and was acting in concert with each of the remaining

22   Defendants, including each Doe Defendant, in doing the things herein alleged, while at all times acting

23   within the course and scope of such agency, service, employment partnership, joint venture and/or

24   concert of action. Each Defendant, in doing the acts alleged herein, was acting both individually and

25   within the course and scope of such agency and/or employment, with the knowledge and/or consent of
26   the remaining Defendants.

27   ///

28
     Class and Collective Action Complaint
     Page 2 of 15
             Case 2:19-cv-01236-MCE-CKD Document 1 Filed 07/03/19 Page 3 of 15



 1                                           JURISDICTION AND VENUE
 2           6.       This Court has jurisdiction pursuant to 28 U.S.C. §§ 1332 and 1337, and 29 U.S.C. §
 3   216(b). Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) because the unlawful acts alleged

 4   herein took place in Sacramento, California and Plaintiff’s place of employment with Defendants was

 5   within this District. Plaintiff hereby demands a jury trial.

 6                                           GENERAL ALLEGATIONS
 7           7.       Plaintiff worked for Progressive from approximately November 2015 through April

 8   2019.

 9           8.       At all times during Plaintiff’s employment she was a non-exempt employee who was

10   eligible for overtime pay under all applicable statutes, rules, and regulations, both California and

11   federal.

12           9.       Plaintiff and Defendants’ other non-exempt employees were also eligible for

13   commissions, non-discretionary bonuses, and other items of compensation.

14           10.      These commissions, non-discretionary bonuses, and other items of compensation

15   included, but were not limited to, performance and wellness bonuses, “gainshare”, “Non Tobacco Use”

16   credits, “R&R Earned”, and shift differentials.

17           11.      However, throughout her employment, Defendants failed to properly calculate and pay

18   the overtime wages owed to Plaintiff and its other non-exempt employees.
19           12.      At times, Defendants failed to include all commissions earned when determining their

20   employees’ “regular rate of pay” for purposes of overtime.

21           13.      At times, Defendants failed to include all non-discretionary bonuses earned when

22   determining their employees’ “regular rate of pay” for purposes of overtime.

23           14.      At times, Defendants failed to include all other items of compensation earned when

24   determining their employees’ “regular rate of pay” for purposes of overtime.

25           15.      On other instances, Defendants failed to properly calculate and pay the overtime wages
26   owed to Plaintiff and their other non-exempt employees because they failed to properly account for all

27   commissions earned when determining their employees’ “regular rate of pay” for purposes of overtime.

28
     Class and Collective Action Complaint
     Page 3 of 15
            Case 2:19-cv-01236-MCE-CKD Document 1 Filed 07/03/19 Page 4 of 15



 1           16.      On other instances, Defendants failed to properly calculate and pay the overtime wages

 2   owed to Plaintiff and their other non-exempt employees because they failed to properly account for all

 3   non-discretionary bonuses earned when determining their employees’ “regular rate of pay” for purposes

 4   of overtime.

 5           17.      On other instances, Defendants failed to properly calculate and pay the overtime wages

 6   owed to Plaintiff and their other non-exempt employees because they failed to properly account for all

 7   other items of compensation earned when determining their employees’ “regular rate of pay” for

 8   purposes of overtime.

 9           18.      Consequently, Plaintiff and Defendants’ other non-exempt employees who received

10   commissions, non-discretionary bonuses and/or other items of compensation aside from their regular

11   hourly rate, and who worked overtime were not adequately paid for all of the overtime they worked.

12           19.      When her employment ended, Defendants issued Plaintiff her final paycheck. However,

13   this payment did not include the balance of unpaid overtime, adjusting the regular rate to incorporate the

14   commissions, non-discretionary bonuses, and/or other items of compensation paid to Plaintiff.

15           20.      Defendants still have not paid those unpaid wages.

16           21.      Because Plaintiff and Defendants’ other former non-exempt California employees, who

17   earned commissions, non-discretionary bonuses, and/or other items of compensation and worked

18   overtime, were not properly paid their overtime wages, they were also not timely paid all wages due and
19   owing to them at the end of their employment.

20           22.      Because of the violations set forth above, the wage statements furnished by Defendants

21   to their non-exempt California employees who earned commissions, non-discretionary bonuses, and/or

22   other items of compensation and worked overtime violated California Labor Code sections 226(a)

23   insofar as they failed to accurately show:

24                    a.      The gross wages earned, in violation of section 226(a)(1);
                      b.      The total hours worked in violation of section 226(a)(2);
25                    c.      The net wages earned, in violation of section 226(a)(5); and
                      d.      All applicable hourly rates in effect during the pay period and the corresponding
26
                              number of hours worked at each hourly rate in violation of section 226(a)(9).
27

28
     Class and Collective Action Complaint
     Page 4 of 15
            Case 2:19-cv-01236-MCE-CKD Document 1 Filed 07/03/19 Page 5 of 15



 1           23.      Defendants were, at all times relevant herein, aware of the requirements of California

 2   Labor Code section 226.

 3           24.      Defendants have, at all times relevant herein, furnished wage statements to each of their
 4   California employees pursuant to an established set of policies, procedures and practices.

 5           25.      Plaintiff and Defendants’ other California employees, both current and former, have
 6   suffered injury as a result of Defendants’ knowing and intentional failure to comply with California

 7   Labor Code section 226(a).

 8           26.      Plaintiff and Defendants’ other non-exempt California employees, both current and
 9   former, who earned commissions, non-discretionary bonuses, and/or other items of compensation, were

10   unable to promptly and easily determine their gross wages earned from the wage statements furnished

11   by Defendants.

12           27.      Plaintiff and Defendants’ other non-exempt California employees, both current and
13   former, who earned commissions, non-discretionary bonuses, and/or other items of compensation, have

14   suffered injury as a result of Defendants’ knowing and intentional failure to furnish wage statements

15   accurately showing the gross wages earned by them in violation of California Labor Code section

16   226(a)(1).

17           28.      Plaintiff and Defendants’ other non-exempt California employees, both current and
18   former, who earned commissions, non-discretionary bonuses, and/or other items of compensation, were
19   unable to promptly and easily determine their total hours worked from the wage statements furnished by

20   Defendants.

21           29.      Plaintiff and Defendants’ other non-exempt California employees, both current and
22   former, who earned commissions, non-discretionary bonuses, and/or other items of compensation, have

23   suffered injury as a result of Defendants’ knowing and intentional failure to furnish wage statements

24   accurately showing the total hours worked by them in violation of California Labor Code section

25   226(a)(2).
26   ///

27   ///

28
     Class and Collective Action Complaint
     Page 5 of 15
            Case 2:19-cv-01236-MCE-CKD Document 1 Filed 07/03/19 Page 6 of 15



 1           30.      Plaintiff and Defendants’ other non-exempt California employees, both current and
 2   former, who earned commissions, non-discretionary bonuses, and/or other items of compensation, were

 3   unable to promptly and easily determine their net wages earned from the wage statements furnished by

 4   Defendants.

 5           31.      Plaintiff and Defendants’ other non-exempt California employees, both current and
 6   former, who earned commissions, non-discretionary bonuses, and/or other items of compensation, have

 7   suffered injury as a result of Defendants’ knowing and intentional failure to furnish wage statements

 8   accurately showing the net wages earned by them in violation of California Labor Code section

 9   226(a)(5).

10           32.      Plaintiff and Defendants’ other non-exempt California employees, both current and
11   former, who earned commissions, non-discretionary bonuses, and/or other items of compensation, were

12   unable to promptly and easily determine all applicable hourly rates in effect during the pay period and

13   the corresponding number of hours worked at each hourly rate from the wage statements furnished by

14   Defendants.

15           33.      Plaintiff and Defendants’ other non-exempt California employees, both current and
16   former, who earned commissions, non-discretionary bonuses, and/or other items of compensation, have

17   suffered injury as a result of Defendants’ knowing and intentional failure to furnish wage statements

18   accurately showing all applicable hourly rates in effect during the pay period and the corresponding
19   number of hours worked at each hourly rate in violation of section 226(a)(9).

20           34.      From at least four years prior to the filing of this action, Defendants have adopted and

21   employed unfair business practices. These unfair business practices include, but are not limited to,

22   failing to properly incorporate the value of commissions, non-discretionary bonuses and/or other items

23   of compensation, into the regular rate of pay for purposes of calculating the applicable overtime rate,

24   and thus failing to pay all overtime wages due.

25   ///
26   ///

27   ///

28
     Class and Collective Action Complaint
     Page 6 of 15
            Case 2:19-cv-01236-MCE-CKD Document 1 Filed 07/03/19 Page 7 of 15



 1                                    COLLECTIVE ACTION ALLEGATIONS
 2           35.      Plaintiff seeks to maintain her first cause of action as an “opt-in” collective action

 3   pursuant to 29 U.S. 216(b) as to claims for overtime, liquidated damages (or, alternatively, interest) and

 4   attorneys’ fees under the FLSA. In addition to Plaintiff, numerous other current and former hourly,

 5   non-exempt employees of Defendants who received commissions, non-discretionary bonuses and/or

 6   other items of compensation and worked overtime are similarly situated in that Defendants failed to

 7   properly calculate their “regular rate of pay”, and to pay their overtime accordingly. Plaintiff is a

 8   representative of those other current and former employees and is acting on behalf of their interests as

 9   well as her own in bringing this action. These similarly situated employees are known to Defendants,

10   are readily identifiable, and may be located through Defendants’ records. These similarly situated

11   employees may be readily notified of this action, and allowed to opt in pursuant to 29 U.S.C. § 216(b),

12   for purpose of collectively adjudicating their claims for overtime compensation, liquidated damages (or,

13   alternatively, interest), and attorneys’ fees under the FLSA.

14                                           CLASS ACTION ALLEGATIONS
15           36.      Plaintiff seeks to maintain this action as a class action as to the First through Fourth
16   Causes of Action. Plaintiff brings this action, on behalf of herself and all others similarly situated, as a

17   class action pursuant to Rule 23 of the Federal Rules of Civil Procedure. The putative class which

18   Plaintiff seeks to represent consists of the following:
19                    a.      All current and former non-exempt employees of Defendants who received
20                            commissions, non-discretionary bonuses and/or other items of compensation and

21                            worked overtime during one or more pay periods from July 3, 2016 through the

22                            date of final judgment (the “Regular Rate Class”);

23                    b.      All current and former non-exempt California employees of Defendants who
24                            received commissions, non-discretionary bonuses and/or other items of

25                            compensation and worked overtime during one or more pay periods from July 3,
26                            2015 through the date of final judgment (the “California Regular Rate Class”);

27

28
     Class and Collective Action Complaint
     Page 7 of 15
            Case 2:19-cv-01236-MCE-CKD Document 1 Filed 07/03/19 Page 8 of 15



 1                    c.      All current and former non-exempt California employees of Defendants who
 2                            received commissions, non-discretionary bonuses and/or other items of

 3                            compensation and worked overtime during one or more pay periods from July 3,

 4                            2015 through the date of final judgment, and whose employment ended between

 5                            July, 2016 and the date of final judgment (the “California Waiting Time Penalty

 6                            Class”); and

 7                    d.      All current and former non-exempt California employees of Defendants who
 8                            received commissions, non-discretionary bonuses and/or other items of

 9                            compensation and worked overtime during one or more pay periods from July 3,

10                            2018 through the date of final judgment (the “California Wage Statement Class”).

11   The Regular Rate Class, California Regular Rate Class, the California Waiting Time Penalty Class, and

12   California Wage Statement Class are collectively referred to as the Class.

13           37.      The class of persons is so numerous that joinder of all members is impracticable, and the
14   disposition of their claims in a class action is a benefit to the parties and to the Court. Plaintiff is

15   informed and believes, and based thereon alleges, that Defendants employ more than 1,000 employees

16   who satisfy the class definition. Although the exact number and identity of class members is not

17   presently known, they can be identified in Defendants’ records through coordinated discovery pursuant

18   to this class action.
19           38.      This action may be maintained as a class pursuant to Rule 23 of the Federal Rules of
20   Civil Procedure because the questions of law and fact which are common to class members clearly

21   predominate over any questions affecting only individual members and because a class action is

22   superior to other available methods for adjudicating the controversy.

23           39.      There are numerous common questions of law and fact arising out of Defendants’
24   conduct. This class action focuses on Defendants’: (a) uniform miscalculation of the “regular rate of

25   pay” of its hourly, non-exempt employees as well as the underpayments that flow therefrom; (b)
26   systemic failure to pay all wages due and owing to its non-exempt California employees at the end of

27   their employment; and (c) systematic violations of Labor Code section 226(a).

28
     Class and Collective Action Complaint
     Page 8 of 15
            Case 2:19-cv-01236-MCE-CKD Document 1 Filed 07/03/19 Page 9 of 15



 1           40.      Furthermore, common questions of fact and law predominate over any questions
 2   affecting only individual members of the class. The predominating common or class-wide questions of

 3   law and fact include the following:

 4                    a.      Whether Defendants miscalculated the “regular rate of pay” of their non-exempt
 5                            employees who received commissions, non-discretionary bonuses and/or other

 6                            items of compensation;

 7                    b.      Whether Defendants underpaid their hourly, non-exempt employees because of
 8                            the miscalculation of their “regular rate of pay”;

 9                    c.      Whether Defendants failed to include commissions, non-discretionary bonuses
10                            and/or other items of compensation when determining their hourly, non-exempt

11                            employees’ “regular rate of pay” for purposes of overtime;

12                    d.      Whether Defendants, because of their failure to include commissions, non-
13                            discretionary bonuses and/or other items of compensation when determining their

14                            hourly, non-exempt California employees’ “regular rate of pay” for purposes of

15                            overtime, failed to time pay such employees when their employment ended;

16                    e.      Whether the wage statements Defendants furnish to their California employees
17                            comply with Labor Code section 226(a)(1), (5), and (9);

18                    f.      Whether the alleged violations constitute unfair business practices;
19                    g.      Whether the Class is entitled to injunctive relief; and
20                    h.      Whether the Class is entitled to unpaid wages, statutory penalties and/or
21                            restitutionary relief, and the amount of the same.

22           41.      Plaintiff’s claims are typical of the claims of the members of the Class as a whole, all of
23   whom have sustained and/or will sustain damage and injury as a proximate and/or legal result of the

24   alleged violations of Defendants. Plaintiff’s claims are typical of those of the Class because Defendants

25   subjected Plaintiff and each member of the Class to the same violations alleged herein.
26           42.      The defenses of Defendants, to the extent that such defenses apply, are applicable
27   generally to the whole Class and are not distinguishable as to the proposed class members.

28
     Class and Collective Action Complaint
     Page 9 of 15
           Case 2:19-cv-01236-MCE-CKD Document 1 Filed 07/03/19 Page 10 of 15



 1           43.      Plaintiff will fairly and adequately protect the interests of all members of the Class, and
 2   has retained attorneys with extensive experience in litigation, including class and representative actions.

 3   Plaintiff has no interests that conflict with those of the Class. Plaintiff is able to fairly and adequately

 4   protect the interests of all members of the class because it is in her best interest to prosecute the claims

 5   alleged herein in order to obtain the full compensation due herself and the other class members.

 6           44.      A class action is superior to any other method available for fairly and efficiently
 7   adjudicating the controversy because 1) joinder of individual class members is not practicable, 2)

 8   litigating the claims of individual class members would be unnecessarily costly and burdensome and

 9   would deter individual claims, 3) litigating the claims of individual class members would create a risk

10   of inconsistent or varying adjudications that would establish incompatible standards of conduct for

11   Defendants, 4) class members still working for Defendants may be fearful of retaliation if they were to

12   bring individual claims, 5) class members would be discouraged from pursuing individual claims

13   because the damages available to them are relatively small, and 6) public policy encourages the use of

14   the class actions to enforce employment laws and protect individuals who, by virtue of their subordinate

15   position, are particularly vulnerable.

16           45.      Judicial economy will be served by maintenance of this lawsuit as a class action. To
17   process numerous virtually identical individual cases will significantly increase the expense on the

18   Court, the class members, and Defendants, all while unnecessarily delaying the resolution of this matter.
19   There are no obstacles to effective and efficient management of this lawsuit as a class action by this

20   Court and doing so will provide multiple benefits to the litigating parties including, but not limited to,

21   efficiency, economy, and uniform adjudication with consistent results.

22           46.      Notice of a certified class action and any result or resolution of the litigation can be
23   provided to class members by mail, email, publication, or such other methods of notice as deemed

24   appropriate by the Court.

25   ///
26   ///

27   ///

28
     Class and Collective Action Complaint
     Page 10 of 15
           Case 2:19-cv-01236-MCE-CKD Document 1 Filed 07/03/19 Page 11 of 15



 1                                     FIRST CAUSE OF ACTION
                             VIOLATION OF FAIR LABOR STANDARDS ACT AND
 2                               CALIFORNIA LABOR CODE §§ 510 & 1198
                                         (Failure to Pay Overtime)
 3
                                           Against Defendants
 4
             47.      Plaintiff hereby realleges and incorporates by reference each and every allegation set
 5
     forth above as though fully set forth herein, except as said paragraphs are inconsistent with the
 6
     allegations of this cause of action.
 7
             48.      The Fair Labor Standards Act, 29 USC §§ 201 et seq. and 29 CFR §§ 778 et seq., requires
 8
     time-and-a-half pay for the time an employee works over forty hours a week.
 9
             49.      Pursuant to California Labor Code section 510, any work in excess of eight hours in one
10
     workday and any work in excess of 40 hours in any one workweek and the first eight hours worked on
11
     the seventh day of work in any one workweek shall be compensated at the rate of no less than one and
12
     one-half times the regular rate of pay for an employee. Any work in excess of 12 hours in one day shall
13
     be compensated at the rate of no less than twice the regular rate of pay for an employee. In addition,
14
     any work in excess of eight hours on any seventh day of a workweek shall be compensated at the rate of
15
     no less than twice the regular rate of pay of an employee.
16
             50.      Pursuant to California Labor Code section 1198, the maximum hours of work and
17
     standard conditions of labor fixed by the commission shall be the maximum hours of work and the
18
     standard conditions of labor for employees and the employment of any employee for longer hours than
19
     those fixed by the commission or under conditions of labor prohibited by the order is unlawful.
20
             51.      The “regular rate of pay” includes all remuneration for employment paid to the employee
21
     and includes, but is not limited to, hourly earnings, salary, piece work earnings, commissions, non-
22
     discretionary bonuses, and the value of meals and lodging. See 29 U.S.C. § 207(e); DLSE Enforcement
23
     Policies and Interpretations Manual Section 49.
24
             52.      During the relevant time period, Plaintiff and Defendants’ other hourly, non-exempt
25
     employees regularly worked overtime.
26

27

28
     Class and Collective Action Complaint
     Page 11 of 15
           Case 2:19-cv-01236-MCE-CKD Document 1 Filed 07/03/19 Page 12 of 15



 1           53.      During the relevant time period, Defendants failed to include commissions, non-
 2   discretionary bonuses and/or other items of compensation, when determining the “regular rate of pay”

 3   for Plaintiff and their hourly, non-exempt employees.

 4           54.      During the relevant time period, Defendants failed to properly calculate the “regular rate
 5   of pay” for Plaintiff and their other hourly, non-exempt employees.

 6           55.      During the relevant time period, Defendants intentionally and willfully failed to pay the
 7   proper overtime wages due to Plaintiff and their hourly, non-exempt employees.

 8           56.      Wherefore, Plaintiff and the other members of the Regular Rate Class and the California
 9   Regular Rate Class have been injured as set forth above and request relief as hereafter provided.

10                                         SECOND CAUSE OF ACTION
                                 VIOLATION OF LABOR CODE §§ 201, ET SEQ.
11
                                 (Failure to Pay All Wages Due Upon Termination)
12                                               Against Defendants

13           57.      Plaintiff hereby realleges and incorporates by reference each and every paragraph set
14   forth above as though fully set forth herein, except as said paragraphs are inconsistent with the

15   allegations of this cause of action.

16           58.      California Labor Code section 201 provides that if an employer discharges an employee,
17   the wages earned and unpaid at the time of discharge are due and payable immediately.

18           59.      California Labor Code section 202 requires an employer to pay an employee all earned
19   wages within 72 hours of the employee quitting his or her employment, or immediately at the time of

20   quitting if the employee has given 72 hours previous notice of his or her intention to quit.

21           60.      As set forth above, Plaintiff and the other members of the California Waiting Time
22   Penalty Class were not timely paid all of their earned but unpaid wages when their employment with

23   Defendants ended.

24           61.      Wherefore, Plaintiff and the other members of the California Waiting Time Penalty Class
25   have been injured as set forth above and request relief as hereafter provided.
26   ///

27   ///

28
     Class and Collective Action Complaint
     Page 12 of 15
           Case 2:19-cv-01236-MCE-CKD Document 1 Filed 07/03/19 Page 13 of 15



 1                                         THIRD CAUSE OF ACTION
                                     VIOLATION OF LABOR CODE § 226(a)
 2                            (Failure to Furnish Accurate Itemized Wage Statements)
                                                Against Defendants
 3

 4           62.      Plaintiff hereby realleges and incorporates by reference each and every allegation set

 5   forth above as though fully set forth herein, except as said paragraphs are inconsistent with the

 6   allegations of this cause of action.

 7           63.      Pursuant to California Labor Code section 226(a) “every employer shall, semimonthly or

 8   at the time of each payment of wages, furnish each of his or her employees, either as a detachable part

 9   of the check, draft, or voucher paying the employee’s wages, or separately when the wages are paid by

10   personal check or cash, an accurate itemized statement in writing showing (1) gross wages earned, (2)

11   total hours worked by the employee [. . .], (3) the number of piece-rate units earned and any applicable

12   piece rate if the employee is paid on a piece-rate basis, (4) all deductions, (5) net wages earned, (6) the

13   inclusive dates of the period for which the employee is paid, (7) the name of the employee and only the

14   last four digits of his or her social security number or an employee identification number, (8) the name

15   and address of the legal entity that is the employer [. . .], (9) all applicable hourly rates in effect during

16   the pay period and corresponding number of hours worked at each hourly rate by the employee and, if

17   the employer is a temporary services employer [. . .], the rate of pay and the total hours worked for each

18   temporary services assignment.”

19           64.      An employee suffering injury as a result of the knowing and intentional failure by an

20   employer to comply with Labor Code section 226(a) is entitled to recover the greater of all actual

21   damages or fifty dollars ($50) for the initial pay period in which a violation occurs and one hundred

22   dollars ($100) per employee for each violation in a subsequent pay period, not to exceed the aggregate

23   penalty of four thousand dollars ($4,000), and is entitled to an award of costs and reasonable attorney’s

24   fees. Labor Code § 226(e)(1).

25           65.      An employee is deemed to suffer injury if the employer fails to provide a wage statement

26   or if the employer fails to provide accurate and complete information as required by any one or more of

27   the items (1) to (9), inclusive, of subdivision (a) and the employee cannot promptly and easily determine

28
     Class and Collective Action Complaint
     Page 13 of 15
           Case 2:19-cv-01236-MCE-CKD Document 1 Filed 07/03/19 Page 14 of 15



 1   from the wage statement alone, i) the amount of gross/net wages paid to the employee during the pay

 2   period or any of the other information required to be provided pursuant to Labor Code section 226(a)

 3   items (2) to (4), inclusive, (6) and (9), ii) deductions made by the employer, iii) the name and address of

 4   the employer and iv) the name of the employee and the last four digits of his or her social security

 5   number or employee identification number. Labor Code § 226(e)(2)(A) and (B)(i)-(iv). “Promptly and

 6   easily determine” means a reasonable person would be able to readily ascertain the information without

 7   reference to other documents or information. Labor Code § 226(e)(2)(C).

 8           66.      As set forth above, Defendants intentionally and willfully failed to furnish accurate
 9   itemized wage statements which complied with Labor Code section 226.

10           67.      Wherefore, Plaintiff, the other members of the California Wage Statement Class have
11   been injured as set forth above and request relief as hereafter provided.

12                                FOURTH CAUSE OF ACTION
       VIOLATION OF CALIFORNIA BUSINESS AND PROFESSIONS CODE §§ 17200 ET SEQ.
13                                   (Unfair Business Practices)
               By Plaintiff and the California Regular Rate Class Against Defendants
14

15           68.      Plaintiff hereby realleges and incorporates by reference each and every allegation set

16   forth above as though fully set forth herein, except as said paragraphs are inconsistent with the

17   allegations of this cause of action.

18           69.      The statutory violations, as alleged above, are unfair business practices within the

19   meaning of the Unfair Competition Law (Business and Professions Code sections 17200 et seq), and

20   include, but are not limited to failing to properly calculate the “regular rate of pay” for its non-exempt

21   employees, and to pay overtime accordingly.

22           70.      Wherefore, Plaintiff and the other members of the Class have been damaged as set forth

23   above and request relief as hereafter provided.

24   ///

25   ///

26   ///

27   ///

28
     Class and Collective Action Complaint
     Page 14 of 15
           Case 2:19-cv-01236-MCE-CKD Document 1 Filed 07/03/19 Page 15 of 15



 1                                             PRAYER FOR RELIEF
 2   WHEREFORE, Plaintiff prays judgment against Defendants as follows:

 3   As to the First through Fourth Causes of Action:
 4           1.       That this Court certify the Class identified in Paragraph 36;

 5           2.       That this Court certify Plaintiff as the representative of the Class identified in Paragraph

 6                    36;

 7           3.       That this Court certify Mayall Hurley, P.C. as attorneys for the Class identified in

 8                    Paragraph 36;

 9           4.       That this Court award actual, compensatory, special, and general damages as well as

10                    restitutionary relief to Plaintiff and the members of the Class;

11           5.       That this Court award injunctive relief, including that available under Labor Code

12                    section 226(h) and Business and Professions Code Section 17203;

13           6.       That this Court award penalties and liquidated damages including, but not limited to,

14                    those available under 29 U.S.C. 216(b) and Labor Code sections 203, 226 and 1194.2;

15           7.       That this Court award statutory attorneys’ fees and costs, including those available under

16                    29 U.S.C. § 216(b), Labor Code sections 218.5, 226(e)(1), 226(h) and 1194, as well as

17                    Code of Civil Procedure section 1021.5;

18           8.       That this Court award prejudgment and post-judgment interest according to any
19                    applicable provision of law or as otherwise permitted by law; and

20           9.       That this Court award such other and further relief as the court deems just and proper.

21

22   DATED: July 3, 2019                                     MAYALL HURLEY P.C.

23
                                             By              /s/ Robert J. Wasserman
24
                                                             ROBERT J. WASSERMAN
25                                                           VLADIMIR J. KOZINA
                                                             Attorneys for Plaintiff and the Putative Class
26

27

28
     Class and Collective Action Complaint
     Page 15 of 15
